 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Ronald D. Finley,                                  No. CV-19-01215-PHX-DWL
10                     Plaintiff,                       ORDER
11   v.
12   Dick's Sporting Goods Health and Welfare
     Plan, et al.,
13
                       Defendants.
14
15          Pending before the Court is the parties’ Stipulated Motion to Extend Discovery
16   Briefing Deadlines (Doc. 26). The parties request this extension to engage in settlement
17   discussions. (Doc. 26 at 1.)
18          The Court’s Case Management Order states notes that the parties “are encouraged
19   to discuss settlement at all times during the pendency of the litigation,” but adds that “the
20   Court will not extend the case management deadlines if and when the parties elect to pursue
21   settlement efforts” and that “[t]he parties should plan their settlement efforts accordingly.”
22   (Doc. 24 at 5.)
23          Accordingly,
24          IT IS ORDERED that the parties’ Stipulated Motion to Extend Discovery Briefing
25   Deadlines (Doc. 26) is denied.
26          Dated this 6th day of June, 2019.
27
28
